 Case 2:20-cv-07674-JMV-JAD Document 1 Filed 06/23/20 Page 1 of 4 PageID: 1



REED SMITH LLP
Formed in the State of Delaware
Leidy J. Gutierrez, Esq. (084032016)
Diane A. Bettino, Esq. (033241991)
506 Carnegie Center, Suite 300
Princeton, New Jersey 08540
Tel. (609) 520-6014
Fax (609) 951-0824
Attorneys for Defendant Wells Fargo Bank, N.A. (incorrectly named as Wells Fargo Card
Services)


                UNITED STATES DISTRICT COURT FOR THE
                       DISTRICT OF NEW JERSEY


Rodney Lee, Private Public Advocate            Civil Action No.
acting on behalf of Bryan McFarlane,

       Plaintiff,

      v.                                             NOTICE OF REMOVAL

Wells Fargo Card Services,

       Defendant.


       PLEASE TAKE NOTICE that pursuant to 28 U.S.C. §§ 1331, Defendant

Wells Fargo Bank, N.A. (incorrectly named as Wells Fargo Card Services)(“Wells

Fargo”) by its attorneys, hereby removes this action from the Superior Court of

New Jersey, Middlesex County, Law Division, Special Civil Part, to the United

States District Court for the District of New Jersey. In support of this Notice of

Removal, Wells Fargo states as follows:
  Case 2:20-cv-07674-JMV-JAD Document 1 Filed 06/23/20 Page 2 of 4 PageID: 2



       1.     Plaintiff originally commenced this action by filing a Complaint

against Wells Fargo in the Superior Court of New Jersey, Law Division, Special

Civil Part, Middlesex County, New Jersey, as Rodney Lee (Private Public Advocate

acting on behalf of Bryan McFarlane) v. Wells Fargo Card Services, Docket No.

MID-DC-005259-20. No further proceedings before the state court have occurred

and no proceedings are currently scheduled.

       2.     Pursuant to 28 U.S.C. § 1446(a), a copy of the Complaint, the only

process, pleading, or order served upon Wells Fargo in this action, is attached

hereto as Exhibit A.

       3.     Except for the notice filed with respect to this Notice of Removal, as

of the date of this filing, no pleadings, motions, or papers other than the Complaint

have been filed with the State Court in this action.

       4.     As set forth more fully below, this case is properly removed to this

Court pursuant to 28 U.S.C. § 1441 because Wells Fargo has satisfied the

procedural requirements for removal, and this Court has subject matter jurisdiction

over this action pursuant to 28 U.S.C. § 1331.

                           GROUNDS FOR REMOVAL

I.     Wells Fargo Has Satisfied the Procedural Requirements for Removal.

       5.     Wells Fargo was served with the Complaint, at a P.O. Box, on or

about May 29, 2020. Accordingly, this Notice of Removal is timely filed, having



                                          -2-
  Case 2:20-cv-07674-JMV-JAD Document 1 Filed 06/23/20 Page 3 of 4 PageID: 3



been filed within thirty (30) days of the date on which the Wells Fargo was served

with Plaintiff’s Complaint. See 28 U.S.C. § 1446(b).

       6.     The Superior Court of New Jersey, Middlesex County, Law Division,

Special Civil Part, is located within the District of New Jersey. Therefore, venue is

proper because the action is being removed to the “district court of the United

States for the district and division embracing the place where such action is

pending.” See 28 U.S.C. § 1441(a).

       7.     No previous application has been made for the relief requested herein.

       8.     Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is

being served on Plaintiff, and a copy is being filed with the State Court Clerk.

II.    Removal Is Proper Because This Court Has Subject Matter
       Jurisdiction.

       9.     This action is a civil action of which this Court has original

jurisdiction under 28 U.S.C. § 1331, and is one that may be removed to this Court

by Wells Fargo pursuant to 28 U.S.C. § 1441, because Plaintiff alleges that Wells

Fargo violated the Truth in Lending Act, 15 U.S.C. § 1641, et seq.

       10.    This Court has federal question jurisdiction over Plaintiff’s claims

pursuant to 28 U.S.C. § 1331 and § 1441(b) in that the claims are “founded on a

claim or right arising under . . . the laws of the United States[.]”




                                          -3-
  Case 2:20-cv-07674-JMV-JAD Document 1 Filed 06/23/20 Page 4 of 4 PageID: 4



       11.    Pursuant to 28 U.S.C. § 1446(d), written notice of this Notice of

Removal of this action is being immediately filed with the Superior Court of New

Jersey, Middlesex County, Law Division, Special Civil Part.

       12.    Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal of

this action is being caused to be served upon Plaintiff Rodney Lee and the person

he purports to represent, Bryan S. McFarlane.

       13.    To the extent that any other claims in this action may arise under state

law, supplemental jurisdiction over such claims exists pursuant to 28 U.S.C.

§ 1367.

       14.    Given that the requirements for federal question jurisdiction are

satisfied, this case is properly removed.

       WHEREFORE, Wells Fargo gives notice that this action is removed from

the Superior Court of New Jersey, Middlesex County, Law Division, Special Civil

Part to the United States District Court for the District of New Jersey.

                                        REED SMITH LLP


Dated: June 23, 2020                    By: /s/ Leidy J. Gutierrez
                                            Leidy J. Gutierrez


                                        By: /s/ Diane A. Bettino
                                            Diane A. Bettino




                                            -4-
